              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                          No. 4:07-CR-00304-1

       v.                                          (Judge Brann)

PAUL SURINE,

             Defendant.

                                    ORDER

                               DECEMBER 9, 2019

      In accordance with the accompanying Memorandum Opinion of this same

date, IT IS HEREBY ORDERED that Paul Surine’s request for a sentence

reduction pursuant to the First Step Act (Docs. 403, 417) is DENIED.


                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge




                                      -1 -
